     Case: 1:18-cr-00611 Document #: 122 Filed: 10/06/20 Page 1 of 3 PageID #:590




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
       Plaintiff,                                  )       18 CR 611
                                                   )       Judge Ronald A. Guzman
v.                                                 )
                                                   )
JI CHAOQUN                                         )
                                                   )
       Defendant.                                  )

                    DEFENDANT’S UNOPPOSED MOTION FOR LEAVE
                         TO FILE A REPLY BRIEF INSTANTER

       Defendant, Ji Chaoqun, by and through his attorneys, The Law Office of Damon M.

Cheronis, pursuant to the Due Process and Effective Assistance of Counsel Clauses of the Fifth and

Sixth Amendments to the Constitution of the United States, respectfully moves this Court to enter

an order allowing him file a reply brief in support of his motion to quash the government’s Rule 17

subpoena (Dkt. # 112) instanter.

       In support of this motion, Mr. Ji, through counsel, states the following:

       1.      On January 24, 2019, the grand jury returned a six count indictment charging Mr. Ji

with one count of engaging in a conspiracy to violate the laws of the United States in violation of

18 U.S.C. § 371, one count of failing to register as a foreign agent in violation of 18 U.S.C. § 951(a),

three counts of wire fraud in violation of 18 U.S.C. § 1343, and one count of making a false

statement in violation of 18 U.S.C. § 1001(a)(2). Dkt. # 32.

       2.      On August 11, 2020, Mr. Ji, through counsel, filed a motion to quash the

government’s Rule 17 subpoena issued to the MCC; and for a protective order. Dkt. # 112; 113. In

that motion, counsel and Mr. Ji argued that the subpoena was improperly issued, eminently because
    Case: 1:18-cr-00611 Document #: 122 Filed: 10/06/20 Page 2 of 3 PageID #:591




it lacked specificity and violated Rule 17(h)’s prohibition on the issuance of subpoenas for witness

statements. Thus, the subpoenaed materials should either be returned or destroyed, and no similar

subpoenas should issue in the future without leave of court and notice to defense counsel.

        3.      The Court set a response and reply deadline of September 8, 2020 and September

22, 2020, respectively. Dkt. # 115. The government filed its response in opposition well in advance

of that deadline a week in advance of that deadline on September 1, 2020. Dkt. # 118. As a result,

counsel mistakenly overlooked the docket entry and only recently became aware of the government’s

response.

        4.      Counsel has promptly finalized Mr. Ji’s reply in support of his motion and is prepared

to file it instanter. The undersigned, on Mr. Ji’s behalf, is thus requesting permission to do so.

        5.      Counsel has conferred with the government and can represent that it has no

objection to this request.



                                                        Respectfully submitted,

                                                        s/ Damon M. Cheronis
                                                        Damon M. Cheronis

                                                        s/ Ryan J. Levitt
                                                        Ryan J. Levitt
                                                        Attorney for Defendant

The Law Office of Damon M. Cheronis
140 S. Dearborn Street Suite 411
Chicago, IL 60603
(312) 663-4644
damon@cheronislaw.com
ryan@cheronislaw.com




                                                   2
    Case: 1:18-cr-00611 Document #: 122 Filed: 10/06/20 Page 3 of 3 PageID #:592




                                  CERTIFICATE OF SERVICE

I, Damon M. Cheronis hereby certify that on October 6, 2020, I electronically filed the foregoing
Motion to File a Reply Brief Instanter with the Clerk of the U.S. District Court for the Northern
District of Illinois, Eastern Division by using the CM/ECF system. I certify that all participants in
the case are registered CM/ECF users and that service will be accomplished by the CM/ECF system.


                                              s/ Damon M. Cheronis
                                              Damon M. Cheronis
                                              Law Office of Damon M. Cheronis
                                              140 South Dearborn Street, Ste. 411
                                              Chicago, Illinois 60603
                                              damon@cheronislaw.com




                                                 3
